Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 November 25, 2019

The Court of Appeals hereby passes the following order:

A20A0727. NINA MATTHEWS v. MERBAUM LAW GROUP, P. C.

      Merbaum Law Group, P. C. sued Nina Matthews to recover unpaid legal fees.
The trial court granted summary judgment in Merbaum Law Group’s favor, and we
affirmed the ruling in an unpublished opinion. See Case Number A18A0545, decided
June 19, 2018. Since then, the trial court has entered several orders in connection with
post-judgment discovery, including a September 30, 2019 order granting a
continuance and scheduling a hearing. On October 8, 2019, Matthews filed a notice
of appeal from this and several other prior orders. On November 6, 2019, Matthews
filed an amended notice of appeal purporting to appeal a subsequent order correcting
a misnomer. We lack jurisdiction.
      Pursuant to OCGA § 5-6-34 (a) (1), an appeal may be filed where the case is
final and nothing remains pending in the trial court. Where post-judgment discovery
proceedings remain pending, the case is not final. See Cornelius v. Finley, 204 Ga.
App. 299, 300-301 (418 SE2d 815) (1992). Here, the trial court’s scheduling order
makes clear that the case remains pending below. In order to appeal the trial court’s
rulings, Matthews was thus required to comply with the interlocutory appeal
procedure. See id.
      Matthews’ failure to file an interlocutory application deprives us of jurisdiction
over this appeal, which is hereby DISMISSED. See id.

                                        Court of Appeals of the State of Georgia
                                        Clerk’s Office, Atlanta,____________________
                                                                  11/25/2019
                                                I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.